                                        UNITED STATES DISTRICT COURT

                                       NORTHERN DISTRICT OF CALIFORNIA


           UNITED STATES OF AMERICA,                      Case No.17-cr-00028-JST-1
                          Plaintiff,
                                                          CLERK’S NOTICE CONTINUING
                     v.                                   STATUS CONFERENCE
           JEHOADDAN WILSON,
                          Defendant.



                 YOU ARE NOTIFIED THAT the Status Conference set for March 20, 2020 is

        CONTINUED. The Status Conference is reset for May 1, 2020 at 9:30 A.M. before the

        Honorable JON S. TIGAR.

                 Please report to Courtroom 6, 2nd Floor, Ronald Dellums Federal Building, 1301 Clay

        Street, Oakland, CA 94612.



        Dated: March 18, 2020
                                                        Susan Y. Soong
                                                        Clerk, United States District Court



                                                        By: ________________________
                                                        Mauriona Lee, Deputy Clerk to the
                                                        Honorable JON S. TIGAR
                                                        510-637-3547




Clerk’s-Notice_CRD
rev. June 2018
